Exhibit 21 Subsidiaries of the Registrant Parent Company Subsidiary Percent Owned State or Other Jurisdiction of Incorporation WSFS Financial Corporation Wilmington Savings Fund Society, Federal Savings Bank 100% United States WSFS Capital Trust, III 100% Delaware Montchanin Capital Management, Inc. 100% Delaware Wilmington Savings Fund WSFS Investment Group, Inc. 100% Delaware Society, Federal 257 Olde City LLC 100% Delaware Savings Bank REPA Holdings, LLC Crocus Investments, LLC Leander Investments, LLC 100% 100% 100% Delaware DelawareDelaware Montchanin Capital Cypress Capital Management, LLC 100% Delaware Management, Inc.
